This case is most unusual in that it is the only one I have discovered in the history of the jurisprudence of Florida where the representative of a deceased railroad employee has successfully sued an automobile driver for negligently getting in the way of a train, whereby the train was wrecked and both the automobilist and railroad employee were killed.
Even if the railroad engineer was negligent in his operation of the railroad engine at an excessive rate of speed (and I find from the record that he was conclusively shown to be) it still remains to be decided whether the negligence of the engineer can be legally imputed to the deceased fireman under the circumstances. The fireman is not shown to have neglected any duty in connection with avoidance of the collision complained of which originated with the bringing of the automobile in contact with the locomotive, through the negligence of the auto driver. See Restatement law of Torts, 2 L.I. pages 1159, et seq.; S.A.L. v. Watson, 94 Fla. 571, 113 Sou. Rep. 716. Starling v. Gainesville, 90 Fla. 613, 106 Sou. Rep. 425.